Mr. Justice Clayton
delivered the opinion of the court.
The first question presented for decision, is, What law is to govern this contract 1 The answer is, the law of the place, where, by its terms, it is to be performed, which, in this instance, is Louisiana. Story Con. Laws, 233. 2 Kent Com. Lec. 37.
There is nothing in the record to show what is the legal rate of interest in that State; and this court cannot judicially know what the law is there. The law of a foreign State is to be proven as a fact to the court-, when it comes in question; and when evidenceris given of those laws, the courtis to instruct the jury what is the result in point of law, to be applied to the matter in controversy before them. Story Con. Laws, 528. Church v. Hubbart, 2 Cr. Andrews v. Herriott, 4 Cowen, 515, et. seq. in note. The statute of this State, and the act of congress regulate the mode in which proof of the statutes of our sister States is to be made. H. & H. 483. Ib. 791. Unless they come to us in the prescribed garb, we cannot notice them, when the strict rule, as in this case, is insisted on.
*178The parties in this cause have fixed the rate of interest, and the place of performance by their contract. We cannot pronounce that contract illegal, without some evidence of its invalidity. The presumption is, that the parties have not violated the law by their contract. That presumption must be acted on until it is rebutted. Were it a case arising under our own law, and to be governed by it, we could apply that law to it, and it would be pur duty to do so. But the plaintiffs in error have furnished us with no evidence in the prescribed, or any other form, that the contract is illegal by the laws of Louisiana. The contract must consequently stand good, and the judgment be affirmed.